DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/2021 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626          
                                                                                                                                                                                              
Notice to Applicant
This action is in reply to the  filed on 2/15/2021.  
Claims 1 and 16 have been amended.
Claim 1-3, 5-7 and 10-16  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0006]) the need for accurate and timely medical records to be communicated and reviewed by medical personnel to improve outcomes in patient care. So a need exists to organize these human interactions through collecting, analyzing and utilizing medical data using the steps of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16).  Applicant’s system/method collects, analyzes and utilizes medical data and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-3, 5-7 and 10-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1 and 16 is/are directed to the abstract idea of “collecting, analyzing and utilizing medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3, 5-7 and 10-16 recite an abstract idea.
Claim(s) 1 and 16 is/are directed to the abstract idea of “collecting, analyzing and utilizing medical data,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a system/method for performing the steps “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16), that is “collecting, analyzing and utilizing medical data,” etc. The limitation of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16) is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-3, 5-7 and 10-16 recite an abstract idea. 
The claim(s) recite(s), in part, a system/method for performing the steps of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug collecting, analyzing and utilizing medical data,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-3, 5-7 and 10-16 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. medical pumps, computers, wireless networks, processors, display screens (Applicant’s Specification [0009], [0046], [0051]), etc.) to perform steps of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. medical pumps, computers, wireless networks, processors, display screens, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. medical pumps, computers, wireless networks, processors, display screens, etc.). At paragraph(s) [0009], [0046], [0051], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “medical pumps, computers, wireless networks, processors, display screens,” etc. to perform the functions of “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16). The recited “medical pumps, computers, wireless networks, processors, display screens,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-3, 5-7 and 10-16 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-3, 5-7 and 10-15 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 5-7 and 10-15 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-3, 5-7 and 10-15 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-3, 5-7 and 10-15 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Condurso et al. 538 (US 2006/0047538), in view of Harrington et al. (US 2012/0226771).

CLAIM 1  
As per claim 1, Condurso et al. 538 disclose: 
a system for aggregating medical data (Condurso et al. 538, Figure 1, [0051] integrated hospital-wide information and therapy management system, [0053] reporting module, [0114]-[0115] clinical device tracking and reporting module) comprising: 
a first set of medical pumps associated with a first medical institution having a first electronic medical record system (Condurso et al. 538, Figure 1, [0051] integrated hospital-wide information and therapy management system, [0052] bedside controller 55, infusion pump 75); 
a second set of medical pumps associated with a second medical institution having a second independent electronic medical record system (Condurso et al. 538, Figure 1, [0051] integrated hospital-wide information and therapy management system, [0052] bedside controller 55, infusion pump 75); 
a data aggregating server independent of the first independent and second independent integrated hospital-wide information and therapy management system); 
wherein each of the first and second sets of medical pumps includes: 
a wireless communication link (Condurso et al. 538, [0047] wireless communication system, [0051] communication system 50); and 
an electronic computer (Condurso et al. 538, [0052] bedside controller 55, infusion pump 75) executing a program to: 
(a) receive instruction data for delivery of drugs to patients by the pump (Condurso et al. 538, [0052] bedside controller 55, infusion pump 75); 
(b) receive a pump identifier of the pump delivering the drug (Condurso et al. 538, Figure 1, [0051] integrated hospital-wide information and therapy management system, [0052] bedside controller 55, infusion pump 75)
(c) operate the pump to deliver drugs and monitor operation of the pump during the delivery of drugs to the patient to provide monitor data (Condurso et al. 538, [0017] both infusion devices and vital signs monitoring modules may be combined in a single integrated patient care system, [0052] bedside controller 55, infusion pump 75);
 (e) wirelessly communicate the pump identifier linked to the data and selected from the monitor data and the instruction data to the data aggregating server for production of aggregate medical data (Condurso et al. 538, [0047] wireless communication system, [0051] integrated hospital-wide information and therapy management system, communication system 50, [0052] bedside controller 55, infusion pump 75, [0053] reporting module, [0114]-[0115] clinical device tracking and reporting module)
wherein the instruction data is at least one of a drug identity, a drug dose, and a drug flow rate (Condurso et al. 538, [0014] drug dosage rule, [0052] operating instructions, patient treatment parameters, [0086] the prescription label or other treatment instructions (such as a communicated over the communications network 150…) may identify multiple drug delivery schedules and other instructions, other configuration instructions, can modify infusion parameters, [0171] dosage, flow rates) and 
wherein the monitor data is at least one of a volume of drug delivered and a time or date of drug delivery (Condurso et al. 538, [0167] time-stamp).


Condurso et al. 538 fail to expressly disclose:
aggregating anonymous medical data
(d) removing from the monitor data and the instruction data any linkage to patient identifying information to produce anonymous data
linked to the anonymous data free from linkage to patient identifying information
wherein the data aggregating server includes: 
an electronic computer executing a program to: 
(a) combine the anonymous data of the first and second sets of medical pump; and 
(b) produce from the combined anonymous data aggregate medical data that cannot be linked back to patient identifying information.


However, Harrington et al. teach:
aggregating anonymous medical data (Harrington et al., [0031] outbound web server 43, [0063] outbound web server 43, providing on one or more of identifying information for the medical device 10 and/or anonymous patient identifying information stored in the device control database 444)
(d) removing from the monitor data and the instruction data any linkage to patient identifying encrypted or otherwise securely transmitted patient identification information, which in addition may preferably be coded in its unencrypted state to avoid any reference to the patient’s identity, [0041] Identifying information for the patient is preferably generated anonymously, [0063] outbound web server 43, providing on one or more of identifying information for the medical device 10 and/or anonymous patient identifying information stored in the device control database 444)
linked to the anonymous data free from linkage to patient identifying information (Harrington et al., [0011] encrypted or otherwise securely transmitted patient identification information, which in addition may preferably be coded in its unencrypted state to avoid any reference to the patient’s identity, [0041] Identifying information for the patient is preferably generated anonymously, [0063] outbound web server 43, providing on one or more of identifying information for the medical device 10 and/or anonymous patient identifying information stored in the device control database 444)
wherein the data aggregating server (Harrington et al., [0011] server) includes: 
an electronic computer executing a program (Harrington et al., [0045] the device integration server 41 may be programmed) to: 
(a) combine the anonymous data of the first and second sets of medical pump (Harrington et al., Figure 3 (C)); and 
(b) produce from the combined anonymous data aggregate medical data that cannot be linked back to patient identifying information (Harrington et al., [0011] encrypted or otherwise securely transmitted patient identification information, which in addition may preferably be coded in its unencrypted state to avoid any reference to the patient’s identity, [0041] Identifying information for the patient is preferably generated anonymously, [0063] outbound web server 43, providing on one or more of identifying information for the medical device 10 and/or anonymous patient identifying information stored in the device control database 444).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “aggregating anonymous medical data,” and “linked to anonymous data free from linkage to patient identifying information”  and “combining the data of the first and second sets of medical pumps,” etc. as taught by Harrington et al. within the system as taught by the Condurso et al. 538 with the motivation of providing remote monitoring system for monitoring medical devices (Harrington et al., [0002]).

CLAIM 2   
As per claim 2, Condurso et al. 538 and Harrington et al.
teach the system of claim 1 and further disclose the limitations of:
wherein the electronic computer further executes the program to: receive patient data for the patient receiving delivery of drugs (Condurso et al. 538, [0047] wireless communication system, [0051] integrated hospital-wide information and therapy management system, communication system 50, [0052] bedside controller 55, infusion pump 75, [0053] reporting module, [0114]-[0115] clinical device tracking and reporting module), 
convert the patient data to anonymous patient data not identifying a particular patent, Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) and 
wirelessly communicate (Condurso et al. 538, [0047] wireless communication system, [0051] integrated hospital-wide information and therapy management system, communication system 50, [0052] bedside controller 55, infusion pump 75, [0053] reporting module, [0114]-[0115] clinical device tracking and reporting module) the anonymized patient data (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient).


The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Condurso et al. 538 and Harrington et al. 
teach the system of claim 2 and further disclose the limitations of:
wherein the patient data is at least one of a patient identity and a patient characteristic and the step of converting the patient data to anonymous patient data replaces the patient identity with a unique anonymous identifier (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient).


The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the electronic computer further executes the program to: 
receive hospital data related to the hospital carrying the pump (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]), 
convert (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) the hospital data (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) to anonymous (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) hospital data (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) not identifying (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) a particular hospital (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]), and wirelessly communicate (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) the anonymous (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) hospital data to the data aggregating server (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).




CLAIM 6    
As per claim 6, Condurso et al. 538 and Harrington et al. 
teach the system of claim 5 and further disclose the limitations of:
wherein the hospital data is at least one of a hospital identity and a healthcare organization characteristic (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).
and the step of converting the hospital data to anonymous hospital data replaces the hospital identity with a unique anonymous identifier (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient).


Examiner Note: The unique patient identifier method taught by Harrington et al. can be combined to generate unique anonymous identifiers for the hospital data provided by Condurso et al. 538.

The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein. 

CLAIM 7   
As per claim 7, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the electronic computer further executes the program to: 
receive healthcare practitioner data related to a practitioner operating the pump (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]), 
convert (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) the healthcare practitioner data (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) to anonymous (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) practitioner data (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) not identifying (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) a particular practitioner (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]), and 
wirelessly communicate (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) the anonymous (Harrington et al., [0041] Identifying information for the patient is preferably generated anonymously, [0052] anonymous ID for the patient) practitioner data to the data aggregating server (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).


Examiner Note: The anonymizing method taught by Harrington et al. can be combined to anonymize the practitioner data provided by Condurso et al. 538.

The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein. 


CLAIM 10    
As per claim 10, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the electronic computer anonymizes the data in a one-way hash function (Harrington et al., [0031] suitable encryption formats, [0050] different encryption methods).


The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 11 
As per claim 11, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
wherein the data aggregating server (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]) translates the anonymous data to a set of common data identifiers common to all anonymous data formats (Harrington et al., [0036] in the same or different encrypted formats as may be deemed appropriate).


The obviousness of combining the teachings of Harrington et al. with the system as taught by Condurso et al. 538 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising an electronic computer communicating with the data aggregating server and executing a program to generate a report displaying the aggregate medical data in graphic form (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).


CLAIM 13    
As per claim 13, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising an electronic computer communicating with the data aggregating server and executing a program to generate a report providing a total drug volume dispensed by a predetermined subset of medical pumps (Condurso et al. 538, [0047], [0051], [0052], [0053], 


CLAIM 14 
As per claim 14, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising an electronic computer communicating with the data aggregating server and executing a program to generate a report of a common range of delivery rates for the aggregate medical data and produce an automatic alert when a delivery rate of a selected pump falls outside the common range (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).


CLAIM 15    
As per claim 15, Condurso et al. 538 and Harrington et al. 
teach the system of claim 1 and further disclose the limitations of:
further comprising an electronic computer communicating with the data aggregating server and executing a program to generate a report of total operation time of a selected pump (Condurso et al. 538, [0047], [0051], [0052], [0053], [0114]-[0115]).


CLAIM 16 
As per claim 16, claim 16 is directed to a method. Claim 16 recites the same or similar limitations as those addressed above for claims 1-3, 5-7 and 10-15. Claim 16 is therefore rejected for the same reasons set forth above for claims 1-3, 5-7 and 10-15.

Response to Arguments
Applicant’s arguments filed 2/15/2021 with respect to claims 1-3, 5-7 and 10-16 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/15/2021.
Applicant’s arguments filed on 2/15/2021 with respect to claims 1-3, 5-7 and 10-16 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Condurso et al. 538 and Harrington et al. do not render obvious the present invention because Condurso et al. 538 and Harrington et al. do not disclose “wherein the data aggregating server includes: an electronic computer executing a program to: (a) combine the anonymous data of the first and second sets of medical pump; and (b) produce from the combined anonymous data aggregate medical data that cannot be linked back to patient identifying information,” etc. in the previously presented and/or 
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1 and 16 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Condurso et al. 538 and Harrington et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Mental Processes
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354).
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Hardware Elements
Applicant’s claims elements either individually or as an ordered combination do not transform Applicant’s claims into a patent eligible application of the abstract idea. Applicant’s claims do not impose any meaningful limit on the method of collection, organization, grouping and storage of data. Rather the medical pumps, computers, wireless networks, processors, and display screens elements recite generic technology for implementing the claimed abstract idea.
Step Elements 
The step elements of Applicant’s claims, “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16), are each themselves abstract, being mental processes akin to data collection or analysis. Considered as an ordered collecting, analyzing and utilizing medical data. But transformation of an abstract idea into a patent-eligible claim “requires more than simply stating the abstract idea while adding the words “apply it” (Alice). Here, the elements of the claims, either individually or as an ordered combination, do not amount to “significantly more than a patent upon the ineligible concept itself.” (Alice). Accordingly, Applicant’s clams fail to recite an inventive concept. 
Inventive Concept 
Further, Applicant’s claims do not recite an inventive concept that transforms the abstract idea into a patentable invention. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Significantly More
Further, the Examiner is not persuaded that “receiving instructions, receiving pump identifiers, monitoring pump operations, removing linkages, communicating pump identifiers” (Claim 1), “transmitting drug deliver data, receiving pump identifiers, monitoring pump operations, collecting drug delivery data, converting drug delivery data, transmitting pump identifiers, collecting anonymous data, generating reports” (Claim 16), etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0009], [0046], [0051] describing generic computer components (i.e. “medical pumps, computers, wireless networks, processors, and display screens,” etc.). And considered as an ordered combination, the computer components of Applicant’s system/method add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “receiving instructions, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626